                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                                1:19-cv-223-MOC-WCM

JANICE ANN WHITAKER,                                     )
                                                         )
                       Plaintiff,                        )
                                                         )
v.                                                       )                 ORDER
                                                         )
ANDREW SAUL,                                             )
Acting Commissioner of Social Security                   )
                                                         )
                      Defendant.                         )


       THIS MATTER is before the Court on review of a Memorandum and Recommendation

(“M&R”) issued in this matter (#15). In the M&R, the magistrate judge advised the parties of

the right to file objections within 14 days, in accordance with 28, United States Code, Section

636(b)(1)(c). The Government filed its objection within the time allowed. (#16).

       I.      Background

       On May 19, 2015, Plaintiff filed an application for supplemental security income

benefits.   Plaintiff’s claims were initially denied on June 26, 2015, and subsequently on

reconsideration. Plaintiff thereafter filed a written request for a hearing, and a hearing was held

on December 19, 2017. Plaintiff was represented by counsel at the hearing. On March 14, 2018,

the Administrative Law Judge (“ALJ”) issued an unfavorable decision. The Appeals Council

denied Plaintiff’s request for review of that decision on May 17, 2019, making the ALJ’s

decision the final decision of the Commissioner.

       On July 15, 2019, Plaintiff filed the instant action, seeking review of the ALJ’s decision.

After the parties filed motions for summary judgment, the Honorable W. Carleton Metcalf,

United States Magistrate Judge, issued an M&R. In the M&R, Judge Metcalf analyzed the

                                                -1-

      Case 1:19-cv-00223-MOC-WCM Document 18 Filed 06/16/20 Page 1 of 4
available record, including the disability decision from the State of North Carolina and the

decision of the ALJ. Ultimately, Judge Metcalf recommended that the Court grant Plaintiff’s

summary judgment motion and remand to the ALJ for further findings on the ground that the

ALJ’s RCF is not supported by substantial evidence because it failed to limit Plaintiff’s

interaction with co-workers or supervisors or to explain why such a limitation was not included.

The Government has filed an objection to the magistrate judge’s M&R. (#16).

       II.     Standard of Review

       The Federal Magistrates Act of 1979, as amended, provides that “a district court shall

make a de novo determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); Camby v. Davis, 718

F.2d 198, 200 (4th Cir. 1983). However, “when objections to strictly legal issues are raised and

no factual issues are challenged, de novo review of the record may be dispensed with.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Similarly, de novo review is not required by the

statute “when a party makes general or conclusory objections that do not direct the court to a

specific error in the magistrate judge’s proposed findings and recommendations.” Id. Moreover,

the statute does not on its face require any review at all of issues that are not the subject of an

objection. Thomas v. Arn, 474 U.S. 140, 149 (1985); Camby v. Davis, 718 F.2d at 200.

Nonetheless, a district judge is responsible for the final determination and outcome of the case,

and accordingly the court has conducted a careful review of the magistrate judge’s

recommendation.

       After such careful review, the court determines that the recommendation of the

magistrate judge is fully consistent with and supported by current law. Further, the factual

background and recitation of issues is supported by the applicable pleadings. Based on such



                                                -2-

     Case 1:19-cv-00223-MOC-WCM Document 18 Filed 06/16/20 Page 2 of 4
determinations, the court will fully affirm the M&R and grant relief in accordance therewith.

III.    Discussion

        In its sole objection, the Government argues that the magistrate judge erred in finding

that remand is warranted for additional discussion of Plaintiff’s ability to interact with others. In

the M&R, the magistrate judge found as follows:

                In cases where the ALJ has found a moderate limitation in social
        functioning, some district courts have extended the holding in Mascio to require
        an ALJ either to include restrictions in the RFC arising out of those moderate
        limitations in social functioning or to justify the omission of such restrictions.
        Dennis v. Berryhill, 362 F. Supp. 3d 303, 308 (W.D.N.C. 2019). That is, “the
        ALJ is not required to include a corresponding restriction to address interactions
        with each category of individuals—coworkers, supervisors, and the public—in
        her RFC determination,” Dennis, 362 F. Supp. 3d at 309 (citing Smith v.
        Berryhill, 2018 WL 6249692, at *8 (D. Md. Nov. 29, 2018)) but, at the same
        time, the Court should not be “left to guess about how the ALJ arrived at his
        conclusions.” Mascio, 780 F.3d at 637.
                In this case, the ALJ found that, in interacting with others, Plaintiff has a
        moderate limitation. AR at 19. Consequently, the ALJ was required “either to:
        (1) include a corresponding limitation in the RFC analysis, or (2) explain why
        such a limitation was not warranted.” Stacy v. Berryhill, No. 3:18 CV 279, 2019
        WL 4023609, at *5–6 (W.D.N.C. Aug. 9, 2019), report and recommendation
        adopted sub nom. Stacy v. Saul, No. 3:18-CV-00279-MR-WCM, 2019 WL
        4021030 (W.D.N.C. Aug. 26, 2019).
                The ALJ did consider conflicting evidence regarding Plaintiff’s ability to
        interact with others; certain evidence indicated that Plaintiff is capable of at least
        some social interactions with her medical providers, family members and, on
        occasion, friends, while other evidence indicated that she has “no social
        relations,” prefers not to be around people, hallucinates and suffers from
        agoraphobia. AR pp. 19 & 25.
                However, Plaintiff’s RFC indicated that she could have “only occasional
        interaction with the public,” AR, p. 20, and the decision did not contain an
        explanation why a limitation regarding her coworkers and supervisors was not
        necessary. Remand will therefore be recommended on this basis. See Stacy,
        2019 WL 4023609, at *5–6 (RFC that limited plaintiff to only “occasional
        interaction with the general public” did not address Plaintiff’s limitations in
        interacting with coworkers and supervisors); Dennis, 362 F. Supp. 3d at 309 (“In
        the instant case, the ALJ included limitations to ‘occasional public contact’ but
        nothing specifically about interactions with coworkers and supervisors.”).

(Doc. No. 15 at 5–7). The Court agrees with the magistrate judge’s conclusion that the



                                                 -3-

       Case 1:19-cv-00223-MOC-WCM Document 18 Filed 06/16/20 Page 3 of 4
ALJ failed to draw explicit conclusions about how Plaintiff’s mental limitations affect her

ability to interact with others during a workday. Furthermore, the Court rejects the

Government’s argument that the cases cited by the magistrate judge are distinguishable.

That is, in both Stay and Dennis, the ALJ found a moderate limitation but did not fully

account for it in the RFC, and remand was ordered for that reason. As the ALJ’s

explanation of the RFC was insufficient in those cases, it was also insufficient here.

Thus, the Court overrules the Government’s objection, and the Court will affirm the

magistrate judge’s M&R.

III.    Conclusion

        After careful review, the Court determines that the recommendation of the magistrate

judge is consistent with and supported by current Fourth Circuit and Supreme Court case law.

Further, the factual background and recitation of issues is supported by the applicable pleadings.

Based on such determinations, the Court will affirm the M&R and grant relief in accordance

therewith.

                                              ORDER

        IT IS, THEREFORE, ORDERED that the Government’s Objection (#16) is

OVERRULED, the Memorandum and Recommendation (#15) is AFFIRMED, Plaintiff’s

Motion for Summary Judgment (#10) is GRANTED, the Government’s Motion for Summary

Judgment (#12) is DENIED, and this matter is remanded in accordance with the M&R of the

magistrate judge.

        The Clerk of Court is instructed to enter a Judgment consistent with this opinion.
        Signed: June 16, 2020




                                                -4-

       Case 1:19-cv-00223-MOC-WCM Document 18 Filed 06/16/20 Page 4 of 4
